UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                      7/14/2021
VIDEO ELEPHANT LTD.,                                      :
                                                          :
                                        Plaintiff,        :
                                                          :         21-cv-503 (VSB)
                      -against-                           :
                                                          :              ORDER
BLAKE BROADCASTING LLC,                                   :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendant Blake Broadcasting LLC’s (“Blake”) letter that was emailed

to the Court and Plaintiff’s counsel on July 13, 2021. In the letter, Blake asserts that there is a

conflict of interest between Blake and Plaintiff’s counsel. The parties are directed to appear for a

telephone conference on July 22, 2021, at 3:00 p.m. to discuss the potential conflict of interest

raised by Blake. The parties should call into the Court’s dedicated conference line at (888) 363-

4749, and enter Access Code 2682448, followed by the pound (#) key.

        Additionally, Blake requests until July 31, 2021 to find new counsel. Blake’s request is

granted. Accordingly, it is hereby:

        ORDERED that the parties appear for a telephone conference on July 22, 2021, at 3:00

p.m.

        IT IS FURTHER ORDERED that Blake has until July 31, 2021 to retain new counsel.

        IT IS FURTHER ORDERED that Plaintiff’s counsel serve this order on Blake by email.

SO ORDERED.

Dated: July 14, 2021
       New York, New York
